IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO THE               : No. 685
                                        :
CONTINUING LEGAL EDUCATION              : SUPREME COURT RULES DOCKET
                                        :
BOARD                                   :


                                   ORDER


PER CURIAM:



            AND NOW, this 3rd day of December, 2015, Clifford B. Levine, Esquire,

Allegheny County, is hereby appointed as a member of the Continuing Legal Education

Board for a term of three years commencing December 31, 2015.